Title: To Thomas Jefferson from Richard Harrison, 28 September 1795
From: Harrison, Richard
To: Jefferson, Thomas



Sir
Treasury Department Auditors Office Sept. 28. 1795

Having lately received and examined the Accounts of Mr. Grand, Banker at Paris, I have extracted from them such Charges as appear proper against you; a Statement of which I now do myself the honor to transmit for your Inspection; and on which I should be glad to receive any observations you may find necessary.
Besides the Amount of this statement Mr. Grand charges the United States with Livrs. 18,392.₶ 5.6, being, as he says, the Balance of your  private Account; but as this sum is not noticed in the Account furnished by you I do not conceive myself authorized to pass it either to your debit or to his credit without your approbation. You will therefore be pleased to say how it is to be disposed of.
The Charges against you being once adjusted, I see no obstacle to a final settlement of your Accounts, except what may arise on the following points.
1st. The Outfit which you claim. However reasonable and just this may be in itself, as it was not sanctioned by any existing Law at the time, I much doubt the Competency of the Treasury officers to allow it.
2d. The Period to which your salary is continued. Besides the three Months for returning home, you extend it to the day on which you entered on the duties of Secretary of State. Under the Old Resolutions of Congress a Minister was entitled to Salary only to the time of receiving Notice of his Recal, and for three Months after. Some particular Circumstances, however, may attend your case of which I am ignorant; and if so, you will be good enough to inform me of them.
3d. House Rent. This was allowed under the old Regulations, but as the Law now stands it is understood, I believe, to be covered by the Outfit.
My view, Sir, in mentioning these difficulties is that Measures (if found ultimately necessary) may be taken for their Removal by an Act of the Legislature; and in case you address any particular Gentleman of that body on the subject, it might, perhaps, be of use for him to see me before the business is brought forward.
The Accounts of Mr. Adams are nearly in the same situation of yours. I have the honor to be, with sentiments of great Respect, Sir Your obedient and very hble Servant

R. Harrison


P.S. By the Notes among your papers I observe you are possessed of some Vouchers for the purchase of Medals. These would be of use to me in the adjustment of some Accounts now in hand.

